Citation Nr: 0204564	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  98-2 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for anxiety reaction with 
depressive features and post-traumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  The veteran was a prisoner of war of the 
German government during his World War II service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision.  The case now 
returns to the Board after development pursuant to its March 
2000 remand.  At that time, the two issues on appeal were 
1.) Entitlement to service connection for a heart condition 
and 2.) Entitlement to an increased rating for service-
connected anxiety reaction with psychophysiologic 
gastrointestinal reaction, currently evaluated as 30 percent 
disabling.  The veteran was notified of the grant of the 
former benefit by a December 2000 letter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The clinical record shows that the predominant features 
of the veteran's disability picture are anxiety, depression 
and chronic insomnia, with a Global Assessment Functioning 
scale ranging from 51 to 60.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety reaction with depression and PTSD have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.10, 4.130, Code 9400, 9413, 
9502 (2001) and § 4.132, Codes 9400-9402 (1996); 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Service connection was originally established for 
neuropsychiatric disability, classified as psychogenic 
gastrointestinal reaction, in a February 1950 rating 
decision.  A noncompensable rating was assigned under 
diagnostic code 9502 that pertains to psychophysiologic 
gastrointestinal disorders.  In a January 1978 rating 
decision, the disability rating was increased to 30 percent, 
effective from October 1975, under diagnostic codes 9400 and 
9502, and the service-connected disability was reclassified 
as anxiety reaction with depressive features and 
psychophysiologic gastrointestinal reaction.  In the October 
1997 rating decision the disability rating was confirmed and 
continued at 30 percent under diagnostic codes 9400 and 9413.  
Finally, the veteran's psychiatric disability picture was 
determined to include some features of PTSD, and the 
disability was rated under diagnostic code 9411.  The general 
rating scheme for anxiety disorders is the same for the 
existing code provisions.  As the current 30 percent rating 
has been in effect for more than 20 years, it is now 
protected at that level.  See 38 C.F.R. § 3.951(b) (2001).

The General Rating Formula for Mental Disorders provides a 30 
percent rating for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment or mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

The veteran has not demonstrated the level of disability that 
would support a rating of 50 percent.  On recent VA 
examinations, conducted in April 1997, September 2000 and 
January 2001, his affect was described as euthymic and 
pleasant rather than flattened.  There is no indication of 
disturbance of speech, panic attacks or of impairment of 
memory, judgment, abstract thinking or difficulty in 
establishing or maintaining effective relationships.  The 
veteran has denied hallucinations, delusions, suicidal 
ideation and homicidal ideation.  In addition, the veteran 
has reported that he is not currently receiving treatment for 
his psychiatric disorder.  

The veteran, does however, endorse disturbances of mood and 
motivation.  Recent examinations have indicated the presence 
of anxiety and depression.  At the January 2001 VA 
examination, the veteran was noted to fidget and twist in his 
chair when discussing details of his World War II tour.  In 
addition, on the report of the September 2000 examination, 
the veteran was noted to have recurrent intrusive thoughts 
about his wartime experiences that occurred once a month.  He 
also was noted to have a startle response and difficulty with 
concentration.  Irritability without violence was noted as 
well.  

The report of the January 2001 VA examination shows that the 
veteran described a mild loss of interest in activities, but 
reported that he went to church and attended family functions 
and some social functions at his wife's insistence.  The 
examiner stated that despite the psychiatric symptoms that 
were deemed to be productive of moderate social and 
industrial dysfunction, the veteran had functioned fairly 
well over the years.  From these records, it is apparent that 
the disability demonstrated by the veteran more nearly 
approximates a 30 percent disability rating.  

The clinical record shows that the predominant features of 
the veteran's disability picture are anxiety and depression 
and chronic sleep insomnia.  Otherwise, there is no 
indication of disruption of routine, self-care, conversation 
or memory.  In addition, the veteran has demonstrated a GAF 
scale ranging from 51 to 60.  This numeric designation is 
equivalent to moderate symptoms (e.g., a flat affect, 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  In view 
of the foregoing, the preponderance of the evidence is 
against a rating in excess of 30 percent.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case - such as due to 
frequent hospitalization or marked interference with 
employment - so as to make the use of the schedular rating 
criteria impractical. The symptoms described by the veteran 
do not present an exceptional or unusual disability picture.  
There is no basis for considering a higher rating on 
extraschedular grounds.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

After a review of the claims folder in the context of new law 
and regulations, I find that VA has made reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate his claim.  In particular, I note that VA has 
obtained records in the custody of VA.  These reports were 
obtained and associated with the veteran's claims folder.  In 
addition, the veteran was afforded current examinations.  

The veteran has been given the proper notices concerning how 
to prevail in his claim.  For example, the statement of the 
case and the supplements thereto provided him with a list of 
the evidence considered, the statement of facts, law and 
regulations and reasons and bases for the denial of benefits.  
Also, in July 2001, the veteran was sent a letter notifying 
him of changes brought about by VCAA and the type of evidence 
that would enhance his claim for an increased rating.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, he was invited to 
submit additional evidence in the Board's March 2000 remand.  
Earlier, in a May 1999 letter, he was advised that he could 
submit additional evidence within a 90-day period from the 
date of that letter.  The veteran's attention was directed to 
the provisions of 38 C.F.R. § 20.1304.  Finally, in the July 
2001 letter, he was once again invited to submit addition 
information.  The veteran has not indicated that there exist 
certain records that have not yet been associated with his 
claims folder.  In view of the above, the Board finds that 
the notification and duty-to-assist provisions mandated by 
the VCAA have been satisfied in this case.  
38 U.S.C.A. §§ 5000, 5102, 5103, 5103A, 5107 (West 1999 & 
Supp. 2001); 38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001). 


ORDER

Entitlement to a rating in excess of 30 percent for anxiety 
reaction with depression and PTSD is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

